Case 1:21-cv-20301-DLG Document 7 Entered on FLSD Docket 03/01/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

  ROBERTO C. LAGO,

          Plaintiff,
                                                              Case No. 1:21-cv-20301-
  v.                                                          DLG

  BIEHL & BIEHL, INC.,

          Defendant.
                                                     /


                                   NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that ROBERTO C. LAGO (“Plaintiff”) hereby notifies the

 Court that the Plaintiff and Defendant have settled all claims between them in this matter and

 are in the process of completing the final closing documents and filing the dismissal. The Parties

 anticipate this process to take no more than 60 days and request that the Court retain jurisdiction

 for any matters related to completing and/or enforcing the settlement. The Parties propose to

 file a voluntary dismissal with prejudice within 60 days of submission of this Notice of

 Settlement and pray the Court to stay all proceedings until that time.

 Dated on this 1st day of March 2021.


                                                               /s/ Alejandro E. Figueroa
                                                               Alejandro E. Figueroa
                                                               Florida Bar No. 1021163
                                                               Sulaiman Law Group, Ltd.
                                                               2500 S. Highland Ave., Suite 200
                                                               Lombard, Illinois 60148
                                                               Phone: (630) 575-8181
                                                               Fax: (630) 575-8188
                                                               alejandrof@sulaimanlaw.com
                                                               Attorney for Plaintiff
Case 1:21-cv-20301-DLG Document 7 Entered on FLSD Docket 03/01/2021 Page 2 of 2




                                   CERTIFICATE OF SERVICE

           I hereby certify that I today caused a copy of the foregoing document to be electronically

 filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

 record.


                                                               /s/ Alejandro E. Figueroa
                                                               Alejandro E. Figueroa
